Citation Nr: 0803382	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for vertigo, claimed as 
loss of balance.

5.  Entitlement to service connection for Bell's Palsy.

6.  Entitlement to service connection for diabetic 
retinopathy.

7.  Entitlement to service connection for mental deficiency, 
claimed as comprehension delay/loss.

8.  Entitlement to service connection for a body rash.

9.  Entitlement to service connection for a dental disorder.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 until June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet and oral hypoglycemics; regulations of activities and 
the need for insulin have not been shown. 

2.  Peripheral neuropathy of the bilateral lower extremities 
has been related to service-connected diabetes mellitus.

3.  Peripheral neuropathy of the bilateral upper extremities, 
diabetic retinopathy, mental deficiency (comprehension 
delay/loss), dental disorder, and PTSD have not been shown.

4.  Dental trauma was not shown during active service.

5.  Vertigo, Bell's Palsy, and body rash were not shown in 
service or for many years thereafter and are unrelated to 
service, or to a service-connected disease or injury or 
herbicide exposure.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 
disability evaluation in excess of 20 percent for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2007).

2.  Peripheral neuropathy of the bilateral lower extremities 
is proximately due to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

3.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected disease 
or injury; peripheral neuropathy of the upper extremities has 
not been shown.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

4.  Vertigo, claimed as loss of balance, was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

5.  Bell's Palsy was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

6.  Diabetic retinopathy was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of service-
connected disease or injury; diabetic retinopathy has not 
been shown.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

7.  Mental deficiency, claimed as comprehension delay/loss, 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected disease 
or injury; a disability manifested by comprehension 
delay/loss has not been shown.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

8.  Body rash was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

9.  Dental disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 3.381 (2007).

10.  PTSD was not incurred in or aggravated by service, may 
not be presumed to have been incurred therein, and is not 
proximately due to or the result of service-connected disease 
or injury; a diagnosis of PTSD has not been shown.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board observes that the veteran has appealed the initial 
evaluation assigned to his diabetes mellitus, type II.  As 
such, the severity of the disability will be considered 
during the entire period on appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  
  
The veteran's 20 percent evaluation for diabetes has been 
assigned pursuant to DC 7913.  A 20 percent evaluation is 
warranted for diabetes requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and a regulation of activities.  38 C.F.R. § 
4.119, DC 7913.

The Board finds that an evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  Specifically, the 
treatment records reflect that the veteran's diabetes 
requires a restricted diet and oral hypoglycemics, but the 
evidence fails to show that his diabetes requires regulation 
of activities or insulin.  Regulation of activities means 
avoidance of strenuous occupational and recreational 
activities.  

In fact, the July 2006 VA examination specifically noted that 
there were no restrictions on activities.  Moreover, 
outpatient treatment records consistently reflect treatment 
of diabetes with oral medications.  Absent a finding that the 
veteran's diabetes requires a regulation of activities and 
insulin, a higher evaluation is not warranted.  

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
veteran's diabetes caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

II.  Service Connection

The veteran contends that the claimed disorders are either 
directly related to his military service, related to the 
service-connected diabetes mellitus, or associated with 
herbicide exposure.  In January 2005, his wife submitted a 
statement attesting to her husband's bad dreams, circulation 
problems, bad teeth, and the presence of rashes.

Initially, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Next, to the extent that the veteran claims as secondary to 
diabetes, the regulations provide that service connection is 
warranted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  

Any additional impairment of earning capacity (aggravation) 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The more liberal version is applicable to the appeal as the 
new version would have impermissible retroactive effect.  See 
VA O.G.C. Prec. Op. No. 7-2003.

Further, to the extent the veteran claims as due to herbicide 
exposure, the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran served in the 
Republic of Vietnam during the presumptive period, and 
therefore, it is presumed that he was exposed to Agent Orange 
during his active military service.  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acne form disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A.  Peripheral Neuropathy of the Bilateral Lower Extremities

The veteran claims peripheral neuropathy on a secondary 
basis.  In January 2005, the RO granted service connection 
for diabetes mellitus, type II.  A February 2005 private 
medical record noted the veteran suffered from peripheral 
neuropathy which was probably related to his diabetes.  A 
July 2006 VA examination also noted that the etiology of 
peripheral neuropathy of the bilateral lower extremities was 
diabetes.  As there is no contrary evidence or record, the 
Board finds that service connection is warranted for 
peripheral neuropathy of the bilateral lower extremities.



B.  Peripheral Neuropathy of the Bilateral Upper Extremities, 
Diabetic Retinopathy, Mental Deficiency, Dental Disorder, 
PTSD

The veteran contends that peripheral neuropathy of the upper 
extremities, diabetic retinopathy, loss of comprehension, a 
dental disorder, and PTSD are related to active duty and 
should be service connected.  As previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  Since the veteran has not been diagnosed 
diagnosis for any of the above disorders, the Board will 
address them together. 

The service medical records do not reflect complaints of, 
treatment for, or diagnoses of upper extremity peripheral 
neuropathy, diabetic retinopathy, mental deficiency 
(comprehension delay/loss), dental disease or trauma, or 
PTSD.  The May 1970 separation examination noted a "normal" 
clinical evaluation for the upper extremities, eyes, 
neurologic, mouth, and psychiatric.  

Post-service evidence does not reflect current diagnoses of 
the claims.  Specifically, while peripheral neuropathy of the 
lower extremities has been well documented, the record is 
absence of upper extremity peripheral neuropathy.  In a June 
2005 outpatient treatment record there was no focal motor 
deficits of the extremities noted.  In a comprehensive July 
2006 VA examination, the veteran's upper extremities were 
noted to be normal.  Peripheral neuropathy of the upper 
extremities was not diagnosed. 

In an August 2004 private treatment record, the physician 
specifically concluded that diabetic retinopathy was not 
shown.  Similarly, a March 2005 VA outpatient treatment 
record reflected no evidence of diabetic retinopathy.  In 
August 2006, the veteran underwent a VA examination, and the 
examiner ruled out retinopathy.  Rather, the veteran was 
diagnosed with cataracts for which the RO granted service 
connection.  

In the July 2006 VA examination, the veteran's orientation, 
memory, and speech were noted to be normal.  There was no 
diagnosis with respect to a psychiatric disorder and no 
symptoms consistent with comprehension delay or loss.

The veteran has asserted a vague claim for service connection 
for a dental disorder which appears to be a claim for 
compensation.  Service connection for dental disabilities is 
only granted for treatment purposes as a result of dental 
trauma incurred during service.  The 1967 entrance 
examination noted that the wisdom teeth were removed and 
restoration work on several others.  

However, review of the evidence of record reveals that the 
veteran did not have dental trauma during service, and there 
is no medical evidence of any current dental disability.   
Furthermore, loss of teeth does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150 and is not considered a manifestation herbicide 
exposure.   

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  In this 
case, an August 2005 VA medical report specifically stated 
that the veteran did not meet the diagnostic criteria for 
PTSD.  

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Given that the evidence does not show current diagnoses 
related to peripheral neuropathy of the upper extremities, 
diabetic retinopathy, mental deficiency associated with 
comprehension delay or loss, dental disorder, or PTSD, the 
appeal is denied.  As the weight of evidence is against the 
veteran's claims, the Board is unable to grant the benefits 
sought.

C.  Vertigo, Bell's Palsy, Body Rash

The veteran contends that vertigo, Bell's Palsy, and a body 
rash are related to active duty.  As these disorders have 
been identified in the medical evidence, they will be 
discussed together.  

Turning first to the claims on a secondary service connection 
basis, the Board notes that there is no medical evidence 
linking any of the above disorders to service-connected 
diabetes mellitus.  As previously noted, the veteran 
underwent a comprehensive VA examination in July 2006 that 
assessed his complaints and their relationship to diabetes.  

The VA examiner noted chronic loss of balance associated with 
the peripheral neuropathy of the bilateral lower extremities.  
However, this was noted as a symptom of the peripheral 
neuropathy disability for which the Board has granted service 
connection.  

While Bell's Palsy has been reported, the evidence reflects 
that it pre-dated the onset of diabetes mellitus and has not 
been related thereto.  Next, the July 2006 VA examination 
noted the presence of plaque like lesions and shin spots over 
the tibias but added that these were not related to his 
diabetes.  Therefore, service connection is not warranted for 
any of the disorders on a secondary basis.  

Turning to the issue of direct service connection, service 
medical records reflected no complaints of, treatment for, or 
a diagnosis of any of the disorders.  Therefore, there is no 
evidence of vertigo, Bell's Palsy, or a body rash in service.

Next, post-service medical records do not show vertigo, 
Bell's Palsy, or a body rash for many years after discharge.  
Specifically, vertigo was first noted in 2004 as "acute 
onset," suggesting that it was not present before that time.  

Also in 2004, a private physician noted that the veteran had 
been diagnosed with Bell's Palsy approximately fifteen years 
previously, dating the disorder to approximately 1990, some 
20 years after discharge.  Moreover, Bell's Palsy has 
consistently been described as a recurrent problem but not 
identified with service or with diabetes.  Moreover, the July 
2006 VA examination is the first medical record noting the 
presence of any skin abnormalities.  

Evidence has not been presented showing continuity of such 
symptoms related service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1970) 
and the first documented complaints and treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Finally, there is no medical nexus linking any of these 
disorders to service.  Therefore, service connection is not 
warranted for any of the disorders on a direct basis.  

The veteran also asserts that these disorders are related to 
herbicide exposure.  However, none of these disorders are 
presumptively linked to exposure to Agent Orange, and there 
is no medical evidence linking them to such exposure.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  
Therefore, service connection is not warranted for any of the 
disorders on a presumptive basis.  

With respect to all the claims on appeal, in rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as lay persons, he and his wife are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

With respect to the claim for an increased rating, as noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

With respect to the claims for service-connected where no 
diagnosis is noted, the veteran statements as to a diagnosis 
are not competent medical evidence.  Given the lack of 
diagnoses, the claims must necessarily be denied.

With respect to the remaining claims for service-connected, 
given the lack of in-service complaints, absence of a 
diagnosis for many years after discharge, and no medical 
nexus between the veteran's current complaints and active 
duty, the service-connected diabetes, or herbicide exposure, 
the Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  

As the weight of evidence is against the veteran's claims, 
the Board is unable to grant the benefits sought.

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the diabetes mellitus issue, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to the remaining claims for service connection, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in October 2004 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  In 
addition, post-adjudication VCAA follow-up was provided to 
the veteran in February 2005.

With respect to the Dingess requirements, in a November 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the VA clinic and 
private treatment records.

In addition, the appellant was afforded VA medical 
examinations in July and August 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities is granted.

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.

Service connection for vertigo, claimed as loss of balance, 
is denied.

Service connection for Bell's Palsy is denied.

Service connection for diabetic retinopathy is denied.

Service connection for mental deficiency, claimed as 
comprehension delay/loss, is denied.

Service connection for a body rash is denied.

Service connection for a dental disorder is denied.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


